—Order of disposition, Family Court, Bronx County (Paul H. Grosvenor, J.), entered October 23, 1992, adjudicating respondent a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him with the Division for Youth, Title III, for 12 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the presentment agency, we agree with the Family Court that the complainant’s testimony that he experienced persistent headaches and dizziness after being struck by respondent was sufficient to show substantial pain within the meaning of Penal Law § 10.00 (9) and § 120.00 (1) (see, People v Bailey, 176 AD2d 809). This showing is not defeated by the absence of medical treatment (People v Brown, 176 AD2d 155, 156, affd 81 NY2d 798). Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.